Title: From George Washington to Charles Pettit, 16 August 1788
From: Washington, George
To: Pettit, Charles



Sir,
Mount Vernon August 16th 1788

I have to acknowledge with much sensibility the receipt of your letter, dated the 5th instant, in which you offer your congratulations on the prospect of an established government, whose principles seem calculated to secure the benefits of society to the Citizens of the United States; and in which you also give a more accurate state of fœderal Politics in Pennsylvania than I had before received. It affords me unfeigned satisfaction to find that the acrimony of parties is much abated.
Doubtless there are defects in the proposed system which may be remedied in a constitutional mode. I am truly pleased to learn that those who have been considered as its most voilent opposers will not only acquiese peacably, but co-operate in its organization and content themselves with asking amendments in the manner prescribed by the Constitution. The great danger, in my view, was that every thing might have been thrown into the last stage of Confusion before any government whatsoever could have been established; and that we should have suffered a political shipwreck, without the aid of one friendly star to

guide us into Port. Every real patriot must have lamented that private feuds and local politics should have unhappily insinuated themselves into, and in some measure obstructed the discussion of a great national question. A just opinion, that the People when rightly informed will decide in a proper manner, ought certainly to have prevented all intemperate or precipitate proceedings on a subject of so much magnitude, Nor should a regard to common decency have suffered the Zealots in the minority to have stigmatized the authors of the Constitution as Conspirators and Traitors. However unfavorably individuals, blinded by passion and prejudice, might have thought of the characters which composed the Convention; the election of those characters by the Legislatures of the several States and the refferrence of their Proceedings to the free determination of their Constituents, did not carry the appearance of a private combination to destroy the liberties of their Country.
Nor did the outrageous disposition which some indulged in traducing and vilifying the members seem much calculated to produce concord or accomodation.
For myself, I expected not to be exempted from obloquy any more than others. It is the lot of humanity.
But if the shafts of malice had been aimed at me in ever so pointed a manner, on this occasion, involved as I was in a consciousness of having acted in conformity to what I believed my duty, they would have fallen blunted from their mark. It is known to some of my countrymen and can be demonstrated to the conviction of all, that I was in a manner constrained to attend the general Convention in compliance with the earnest and pressing desires of many of the most respectable characters in different parts of the Continent.
At my age, and in my circumstances, what sinister object, or personal emolument had I to seek after, in this life? The growing infirmities of age and the encreasing love of retirement, daily confirm my decided predilection for domestic life: and the great searcher of human hearts is my witness, that I have no wish which aspires beyond the humble and happy lot of living and dying a private citizen on my own farm.
Your candour and patriotism in endeavoring to moderate the jealousies and remove the prejudices which a particular class

of Citizens had conceived against the new government, are certainly very commendable; and must be viewed as such by all true friends to their Country. In this discription, I shall fondly hope I have a right to comprehend myself; and shall conclude by professing the grateful sense of your favorable opinion for me, with which I am, Sir, Your Most Obedient Servant

George Washington

